DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In these claim the applicant claims several compounds “are present”.  However, the applicant also uses the language “and/or”.  It is unclear if each and every component is present or if only one component is required by the claim.  If only one component is required choosing the “or” language, these claims fail to limit the parent claim as the parent also only requires one of these components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU HSING-CHEN (WO 2013138276 A1).
Wu teaches methods for the selective removal of ashed spin-on glass using a semi-aqueous removal composition that can contain fluoride (see title and abstract).
Wu teaches these compositions can be applied to the surface of a semiconductor wafer to provide a level surface (see paragraph 3).  And in paragraph 48, Wu describes various contacting steps between the compositions and the semiconductor substrate.  Meeting the method limitations of instant claims 9, 10, 11 and 12.
In paragraph 27, Wu provides a broad description of the composition to contain at least on fluoride compound, at least one metal corrosion inhibitor, water and an optional solvent.
Wu further describes suitable fluoride sources in paragraph 29 including the use of hydrofluoric acid, tetrafluoroboric acid, hexafluorosilicic acid, and hexafluorotitanate and combination thereof.  Meeting the limitations of instant claims 1, 3, and 4. 
In paragraph 30, Wu teaches suitable corrosion inhibitors including the use of 2-ethylhexyl phosphate.  Meeting the limitation of an alkyl phosphate described in instant claims 1, 6, 7 and 8.
In paragraphs 34-35, Wu teaches the pH of the composition is preferably less than about 2.  It is further taught that the fluoride compounds are used in amounts ranging from 0.01-10% of the composition.  And the corrosion inhibitors are also used in the range of 0.01-10% of the compostion.  These ranges meet the limitations of instant claims 1 and 2.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In this claim the applicant requires the inclusion of two phosphate containing compounds, namely an alkylphosphonic acid type compound as well as an alkyl phosphonate ester type compound.  Although the prior art teaches various phosphate containing compounds, the prior art fails to teach or suggest the use of two types of phosphate containing compounds as is required by instant claim 5.  Nor does the prior art provide sufficient motivation for substitution the taught alkyl phosphate compounds for these two separate types of compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767